Judge LEADBETTER and Judge SIMPSON
dissent.

ORDER

AND NOW, this 13th day of June, 2006, Respondent’s first preliminary objection to the Amended Petition for Review is granted. Paragraphs 13 and 24 and those portions of paragraph 22 of the Amended Petition for Review which reference Section 702 of the Pennsylvania Unemployment Law as being amended are stricken as impertinent pursuant to Pa.R.Civ.P. 1028(a)(2). Respondent’s remaining two preliminary objections are overruled. Respondent shall file its answer to the Amended Petition for Review within 30 days from the date of this Order.